Case: 21-10093     Document: 00515985363         Page: 1     Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 19, 2021
                                  No. 21-10093
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Arturo Gamez-Palma,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-213-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jorge Arturo
   Gamez-Palma has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Gamez-Palma has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10093     Document: 00515985363         Page: 2   Date Filed: 08/19/2021




                                  No. 21-10093


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R.
   42.2.




                                       2